DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 5/25/2022 amended claims 14, 21-22 and 25-26 and cancelled claims 15-17 and 19.  Applicants’ amendments overcome the 35 USC 112 rejection from the office action mailed 1/25/2022; therefore the rejection is withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Heilmann from the office action mailed 1/25/2022; therefore this rejection is withdrawn.  Applicants filed a terminal disclaimer to obviate the double patenting rejection from the office action mailed 1/25/2022; therefore this rejection is withdrawn.  For the reasons discussed below claims 14, 18 and 20-26 are allowed.  


Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/24/2022 was filed after the mailing date of the non-final rejection on 1/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claims Allowed
4.	The following is an examiner’s statement of reasons for allowance:  as evidenced by the Affidavit signed by Jonathan Gawtney on 8/3/2021 Polyquaternium-99 and Quaternium-80 do not lead to the same effective result when applied as hair treatments as is suggested by the prior art.  The instant application demonstrates unexpectedly good results in terms of durability of styling effect when the claimed cationic polymer is used in hair treatments and for the is reason claims 14, 18 and 20-26 are allowed.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771